DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22,40 of U.S. Patent No. 11456483. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent ‘483 and present invention both discloses an electrochemical cell, comprising:(a) a positive electrode; (b) a negative electrode; and (c) an electrolyte between and/or infiltrating the (a) positive electrode and (b) the negative electrode comprising: (i) at least one metal salt; and (ii) at least one ionic liquid; wherein at least one electrode comprises woven carbon fiber, and wherein the diameter of the carbon fiber is between about 2um and about 22 um.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1,3-7,13-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tkihonov et al. (US20130288138) in view of McEwen et al. (US5965054).
As to claim 1, Tikhonov et al. discloses an electrochemical cell, comprising:(a) a positive electrode; (6) a negative electrode; and (c) an electrolyte between and/or infiltrating the (a) positive electrode and (b) the negative electrode comprising (figure 3): (i) at least one metal salt (paragraph 0114-0117); and (ii) at least one ionic liquid (paragraph 0114-0117); wherein at least one electrode comprises carbon fiber, and wherein the diameter of the carbon fiber is between about 2 um and about 22 um (paragraph 0091).
Tikhonov et al. fail to disclose woven carbon fibers. McEwen et al. teaches electrode material with woven carbon fibers with diameter of 10um for the purpose of providing high surface area electrodes (paragraph 7 lines 50-54,col. 8 lines 27-28).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Tikhonov et al. with woven carbon fibers for the purpose of providing high surface area electrodes (paragraph 7 lines 50- 54,col. 8 lines 27-28).
As to claim 3, Tikhonov et al. discloses wherein the at least one metal salt comprises an anion selected from the group consisting of bis(trifluoromethane sulfonyl)imide (TFSI, trifluoromethane sulfonate (TF), bis(fluorosulfonylimide (FSI), tetrafluorophosphate (BF4 ), hexafluorophosphate (PFu), bis(pentafluoroethane sulfonyl) imide (BETI), 4,5-dicyano-2- trifluoromethanoimidazole (DCM), [fluoro(nonafluorobutane) sulfonyljimide (FNF), perchlorate (C104 ), sulfate (S04), and nitrate (NO3) (paragraph 0117).
As to claim 4, Tikhonov et al. discloses wherein the at least one metal salt comprises a metal ion selected from the group consisting of Lit, Na+, K+, Mg2+, and Al3+ (paragraph 0117)
As to claim 5, Tikhonov et al. discloses wherein the at least one metal salt is selected from the group consisting of LiTFSI, LiTF, NaTFSI, NaFSI, KTFSI, KBETI, and Mg(TFSl2 (paragraph 0144).
As to claim 6, Tikhonov et al. discloses wherein the at least one ionic liquid comprises a cation selected from the group consisting of imidazolium, pyrrolidinium, pyridinium, phosphonium, ammonium, and sulfonium (paragraph 0114).
As to claim 7, Tikhonov et al. discloses wherein the ionic liquid comprises an anion selected from the group consisting of tosylate (-SO2C6H4C H3), methanesulfonate (-OSO2CHS3), bis(trifluoromethylsulfonyl)imide (TFSI-), tetrafluorophosphate (BF4 ), hexafluorophosphate (PF ), halide, triflate (TF), [fluoro(nonal uorobutane) sulfonvijimide (FNF-), chlorate (C104 ), and sulfate (S04-) (paragraph 0114,0117).
As to claim 13, Tikhonov et al. discloses the positive electrode comprises lithium, magnesium, aluminum, zinc, chromium, iron, nickel, tin, lead, copper, silver, palladium, mercury, platinum, gold, a metal alloy, a metal oxide, a phosphate, a sulfide, graphite, carbon fiber, carbon powder, carbon black, acetylene black, or a combination thereof (paragraph 0094).
As to claim 14, Tikhonov et al. discloses wherein the positive electrode comprises graphite (paragraph 0096,0092).
As to claim 15, Tikhonov et al. discloses wherein the negative electrode comprises lithium, magnesium, aluminum, zinc, chromium, iron, nickel, tin, lead, copper, silver, palladium, mercury, platinum, gold, a metal alloy, a metal oxide, silicon, graphite, carbon fiber, carbon powder, carbon black, acetylene black, or a combination thereof (paragraph 0091).
As to claim 16, Tikhonov et al. discloses wherein the negative electrode comprises carbon fiber (paragraph 0091).
As to claim 17, Tikhonov et al. discloses further comprising: (d) a separator between the (a) positive electrode and (b) negative electrode (figure 3 number 800).
As to claim 18, Tikhonov et al. discloses wherein the separator comprises cotton, a synthetic fiber, linen, a polymer fiber, a fiberglass fiber, a microporous polymer material, or a combination thereof (paragraph 0118).

2.	 Claims 2,9-12,21-22,40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tikhonov et al. in view of McEwen et al. and in further view of Takahashi (US20050053843).
Tikhonov et al. and McEwen et al. discloses the electrochemical cell described above. Tikhonov et al. teaches gel polymer electrolyte (paragraph 0116). Tikhonov et al. fail to disclose wherein the electrolyte further comprises: (iii) at least one polymerized monomer, wherein the at least one polymerized monomer is a polymerized acrylic monomer or a polymerized epoxide monomer and wherein the weight averaged molecular weight of the at least one monomer before polymerizing is between about 50 g/mol and about 10.000 g/mol.
Takahashi teaches wherein the electrolyte further comprises: (ili) at least one polymerized monomer, wherein the at least one polymerized monomer is a polymerized acrylic monomer or a polymerized epoxide monomer for the purpose of forming an electrolyte gel (paragraph 0036-0037).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Tikhonov et al. with wherein the electrolyte further comprises: (iii) at least one polymerized monomer, wherein the at least one polymerized monomer is a polymerized acrylic monomer or a polymerized epoxide monomer for the purpose of forming an electrolyte gel (paragraph 0036-0037).
As to wherein the weight averaged molecular weight of the at least one monomer before polymerizing is between about 50 g/mol and about 10.000 g/mol, since Takahashi teaches the same monomer desired by the applicant, it is inherent that the weight averaged molecular weight of the at least one monomer before polymerizing is between about 50 g/mol and about 10.000 g/mol. “Products of identical chemical composition can not have mutually exclusive properties.”A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990)
Tikhonov et al. fail to disclose wherein the electrolyte further comprises: (iv) at least one polymer initiator and wherein the polymer initiator is a thermal initiator selected from the group consisting of tert-amyl peroxybenzoate, 4,4-azobis(4- cyanovaleric acid), 1,1'-azobis(cyclohexanecarbonitrile), 22-azobisisobutyronitrile (AIBN), benzoyl peroxide, 2,2- bis(tert-butylperoxy)butane. 1,1-bis(tert- butylperoxy)cyclohexane, 2,5-bi(tert-butylperoxy)-2,5- dimethylhexane, 2.5-bi(tert- butviperoxy)2.5-dimethylhexane, 2,5-bi(tert-butylperoxy)-2,5- dimethyl-3-hexyne, bis(1- (tert-butylperoxy)-1-methylethyl)benzene, 1,1-bis(tert-butylperoxy)- 3,3,5- trimethylcyclohexane. tert-butyl hydroperoxide, tert-butyl peracetate, tert-butyl peroxide, tert-butyl peroxybenzoate. tert-butylperoxy isopropyl carbonate, cumene hydroperoxide, cyclohexanone peroxide, dicumyl peroxide, lauroyl peroxide, 2,4-pentanedione peroxide, peracetic acid, and potassium persulfate.
Takahashi teaches wherein the electrolyte further comprises: (iv) at least one polymer initiator and wherein the polymer initiator is a thermal initiator selected from the group consisting of tert-amyl peroxybenzoate, 4,4-azobis(4-cyanovaleric acid), 1,1'- azobis(cyclohexanecarbonitrile), 22-azobisisobutyronitrile (AIBN), benzoyl peroxide, 2,2- bis(tert-butylperoxy)butane. 1,1-bis(tert-butylperoxy)cyclohexane, 2,5-bi(tert- butylperoxy)-2,5- dimethylhexane, 2.5-bi(tert-butviperoxy)2.5-dimethylhexane, 2,5- bi(tert-butylperoxy)-2,5- dimethyl-3-hexyne, bis(1-(tert-butylperoxy)-1- methylethyl)benzene, 1,1-bis(tert-butylperoxy)- 3,3,5-trimethylcyclohexane. tert-butyl hydroperoxide, tert-butyl peracetate, tert-butyl peroxide, tert-butyl peroxybenzoate. tert- butylperoxy isopropyl carbonate, cumene hydroperoxide, cyclohexanone peroxide, dicumyl peroxide, lauroyl peroxide, 2,4-pentanedione peroxide, peracetic acid, and potassium persulfate for the purpose of effectively inducing a reaction in the electrolyte solution (paragraph 0038).

Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Tikhonov et al. with wherein the electrolyte further comprises: (iv) at least one polymer initiator and wherein the polymer
initiator is a thermal initiator selected from the group consisting of tert-amyl peroxybenzoate, 4,4-azobis(4-cyanovaleric acid), 1,1'-azobis(cyclohexanecarbonitrile), 22-azobisisobutyronitrile (AIBN), benzoyl peroxide, 2,2- bis(tert-butylperoxy)butane. 1,1- bis(tert-butylperoxy)cyclohexane, 2,5-bi(tert-butylperoxy)-2,5- dimethylhexane, 2.5- bi(tert-butviperoxy)2.5-dimethylhexane, 2,5-bi(tert-butyloeroxy)-2,5- dimethyl-3-hexyne, bis (1-(tert-butylperoxy)-1-methylethyl)oenzene, 1,1-bis(tert-butylperoxy)- 3,3,5- trimethylcyclohexane. tert-butyl hydroperoxide, tert-butyl peracetate, tert-butyl peroxide, tert-butyl peroxybenzoate. tert-butylperoxy isopropyl carbonate, cumene hydroperoxide, cyclohexanone peroxide, dicumyl peroxide, lauroyl peroxide, 2,4-pentanedione
peroxide, peracetic acid, and potassium persulfate for the purpose of effectively inducing a reaction in the electrolyte solution (paragraph 0038).
As to claim 21, Tikhonov et al. fail to disclose comprising: (a) admixing at least one metal salt, at least one ionic liquid, at least one monomer, and at least one polymer initiator; and (b) heating the admixture of (a) or subjecting the admixture of (a) to ultraviolet light.
Takahashi teaches (a) admixing at least one metal salt, at least one ionic liquid, at least one monomer, and at least one polymer initiator; and (b) heating the admixture of (a) or subjecting the admixture of (a) to ultraviolet light for the purpose of effectively inducing a reaction in the electrolyte solution (paragraph 0038).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Tikhonov et al. with admixing at least one metal salt, at least one ionic liquid, at least one monomer, and at least one polymer initiator; and (b) heating the admixture of (a) or subjecting the admixture of (a) to ultraviolet light for the purpose of effectively inducing a reaction in the electrolyte solution (paragraph 0038).
As to claim 22, Tikhonov et al. fail to disclose further comprising: (c) cutting the mixture formed in (b) to form a solid disk.
It would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide cutting the mixture formed in (b) to form a solid disk as a matter of design choice since such a modification would have involved a mere change in shape. A change in shape is generally recognized as being within the level of ordinary skill in the art.

3.	 Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tikhonov et al. in view of McEwen et al. and in further view of Zaghib et al. (US20160149212).
Tikhonov et al. and McEwen etal. discloses the electrochemical cell described above. Tikhonov et al. fail to disclose wherein the at least one ionic liquid comprises 1- ethyl-3-methylimidazolium bis(trifluoromethanesul fonyl)imide or 1-ethyl-3- methylimidazolium bis (fluorosulfonyl)imide.

Zaghib et al. teaches wherein the at least one ionic liquid comprises 1- ethyl-3- methylimidazolium bis(trifluoromethanesul fonyl)imide or 1-ethyl-3-methylimidazolium bis(fluorosulfonyl)imide for the purpose of providing a lithium battery with good maximum capacity with low volume variation of the material during cycling (paragraph 0005,01 19).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Tikhonov et al. with wherein the at
least one ionic liquid comprises 1- ethyl-3-methylimidazolium bis (trifluoromethanesul fonyl)imide or 1-ethyl-3-methylimidazolium bis(fluorosulfonyl)imide for the purpose of providing a lithium battery with good maximum capacity with low volume variation of the material during cycling (paragraph 0005,0119).

4.	 Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tikhonov et al. in view of McEwen et al. and in further view of Zaghib et al. and in
further view of Takahashi.
Tikhonov et al. and McEwen et al. discloses the electrochemical cell described above. Tikhonov et al. fail to disclose wherein the at least one ionic liquid comprises 1 - ethyl-3- methylimidazolium bis(trifluoromethanesul fonyl)imide or 1-ethyl-3- methylimidazolium bis (fluorosulfonyl)imide. Zaghib et al. teaches wherein the at least one ionic liquid comprises 1- ethyl-3- methylimidazolium bis(trifluoromethanesul fonyl)imide or 1-ethyl-3-methylimidazolium bis(fluorosulfonyl)imide for the purpose of providing a lithium battery with good maximum capacity with low volume variation of the material during cycling (paragraph 0005,01 19).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Tikhonov et al. with wherein the at least one ionic liquid comprises 1- ethyl-3-methylimidazolium bis (trifluoromethanesul fonyl)imide or 1-ethyl-3-methylimidazolium bis(fluorosulfonyl)imide for the purpose of providing a lithium battery with good maximum capacity with low volume variation of the material during cycling (paragraph 0005,0119).
Tikhonov et al. fail to disclose the monomer tetraethylene glycol dimethacrylate and the monomer methoxy polyethylene glycol methacrylate. Takahashi teaches the monomer tetraethylene glycol dimethacrylate and the monomer methoxy polyethylene glycol methacrylate for the purpose of forming an electrolyte gel (paragraph 0036-0037).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Tikhonov et al. with the monomer tetraethylene glycol dimethacrylate and the monomer methoxy polyethylene glycol methacrylate for the purpose of forming an electrolyte gel (paragraph 0036-0037).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724